DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 11 August 2022.

Regarding Previous Claim Objections
Previous objection to claim 21 has been withdrawn in view of the amendment to the objected claim.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claim 29 has been withdrawn in view of the amendment to the rejected claim.

Regarding Previous Rejection Under 35 USC § 102/103
Applicant’s arguments [Pages 13-18] with respect to rejection of claims 1, 12, 16, 27-28 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 13-15, Applicants argue that Geller fails to teach “monitoring for presence of wireless communications from the wireless interface advertising availability of a wireless service provided by the first communication device” and thus specifying “first and second wireless interfaces” for said advertising.
As currently recited, claim 1 is basically referring to well-known features that current smartphones provide. That is, most of the smartphones, before the filing date of the instant application, connect to a wireless network (first wireless interface) and also connect to local wireless devices such as a router or provide hotspot features. Hence, the mobile devices in Geller would implicitly offer these features.
For the purpose of the examination, the Examiner incorporates Krishnan. It is disclosed a system [Figs. 1, 4, 7] where first mobile device 120 connects to remote network 100, through first wireless interface 110, and also advertises a wireless communication service for allowing tethering, through second wireless interface 130, with second mobile device 140 [Paragraphs 41-43, 66].

Regarding claim 28, on pages 17-18, in connection with arguments for claim 1, Applicants further argue that Yeddala fails to teach “in response to detecting that the first communication device… supports a tethering mode… adjusting a bandwidth rate…”.
As outlined above, for the purpose of the examination, Krishnan is incorporated for explicitly teaching the advertising and tethering support. Hence, Yeddala teaches the adjustment of bandwidth based on tethering supporting as in the combination on Geller and Krishnan.

Regarding claims 12, 16 and 27, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-5, 7-8, 10-13, 15-16, 18-21, 26-29 have been amended. Claims 31-40 have been added. Thus, claims 1-40 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 33:
In lines 5-6, it is unclear whether “over the wireless communication link” is referring to the one in claim 1 or to the “tether wireless communication link” in line 2 of instant claim 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 16, 27, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Geller (US Patent Application Publication No. 2019/0182763) in view of Krishnan (US Patent Application Publication No. 2018/0199274).

Regarding claim 1, Geller teaches a method (Figs. 1, 3) comprising:
establishing a wireless communication link with [(establishing connection between mobile devices 151-153 among access points 105 and gateway 160 [Paragraphs 8-11, 50-52]), the wireless communication link providing the first communication device access to a remote network (purpose of connection of the mobile devices is to access to a remote network [Paragraphs 8-14]);
receiving a notification indicating attributes of a [(gateway receives notification of mobile devices’ interface for connection to the remote network comprising quality of service, as attribute, of the mobile devices [Paragraphs 12, 69]. Fig. 3 is actually a diagram for functional attributes in a mobile device [Paragraph 35], thus referring to what a mobile device can offer once it is connected to the remote network); and
monitoring for occurrence of wireless communications [(mobile devices notify of the presence of wireless services upon connection to the remote network [Paragraphs 68-69]).
However, Geller does not explicitly mention a first wireless interface of [
Krishnan teaches, in a similar field of endeavor of communication systems, the following:
a first wireless interface of [(claim 1 is basically referring to well-known features that current smartphones provide. That is, most of the smartphones, before the filing date of the instant application, connect to a wireless network (first wireless interface) and also connect to local wireless devices such as a router or provide hotspot features. Hence, the mobile devices in Geller would implicitly offer these features. Hence, Krishnan discloses a system [Figs. 1, 4, 7] where first mobile device 120 connects to remote network 100, through first wireless interface 110, and also advertises a wireless communication service for allowing tethering, through second wireless interface 130, with second mobile device 140 [Paragraphs 41-43, 66]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) for the purpose of increasing the modes of operation of a mobile system (Krishnan – Paragraph 4).

Regarding claim 12, Geller teaches a method (Figs. 1, 3) comprising:
at a first communication device (any mobile device 151-153):
establishing a first wireless communication link between [(establishing connection between mobile devices 151-153 among access points 105 and gateway 160 [Paragraphs 8-11, 50-52]), the first wireless communication link providing the first communication device access to a remote network (purpose of connection of the mobile devices is to access to a remote network [Paragraphs 8-14]);
providing a notification indicating attributes of a [(gateway receives notification of mobile devices’ interface for connection to the remote network comprising quality of service, as attribute, of the mobile devices [Paragraphs 12, 69]. Fig. 3 is actually a diagram for functional attributes in a mobile device [Paragraph 35], thus referring to what a mobile device can offer once it is connected to the remote network); and
transmitting a wireless communication from the [(mobile devices notify of the presence of wireless services upon connection to the remote network [Paragraphs 68-69]).
However, Geller does not explicitly mention a first wireless interface of [
Krishnan teaches, in a similar field of endeavor of communication systems, the following:
a first wireless interface of [(most of the smartphones, before the filing date of the instant application, connect to a wireless network (first wireless interface) and also connect to local wireless devices such as a router or provide hotspot features. Hence, the mobile devices in Geller would implicitly offer these features. Hence, Krishnan discloses a system [Figs. 1, 4, 7] where first mobile device 120 connects to remote network 100, through first wireless interface 110, and also advertises a wireless communication service for allowing tethering, through second wireless interface 130, with second mobile device 140 [Paragraphs 41-43, 66]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) for the purpose of increasing the modes of operation of a mobile system (Krishnan – Paragraph 4).

Regarding claim 16, Geller teaches a system (Figs. 1, 3) comprising:
gateway hardware operable to (gateway 160):
establish a wireless communication link with a first communication device (establishing connection between mobile devices 151-153 among access points 105 and gateway 160 [Paragraphs 8-11, 50-52]), the gateway hardware providing the first communication device access to a remote network (purpose of connection of the mobile devices is to access to a remote network [Paragraphs 8-14]);
receive a notification indicating attributes of a wireless interface of the first communication device (gateway receives notification of mobile devices’ interface for connection to the remote network comprising quality of service, as attribute, of the mobile devices [Paragraphs 12, 69]. Fig. 3 is actually a diagram for functional attributes in a mobile device [Paragraph 35], thus referring to what a mobile device can offer once it is connected to the remote network); and
monitor for presence of wireless communications from the wireless interface advertising availability of a wireless service provided by the first communication device [(mobile devices notify of the presence of wireless services upon connection to the remote network [Paragraphs 68-69]).
However, Geller does not explicitly mention from the wireless interface to a second communication device.
Krishnan teaches, in a similar field of endeavor of communication systems, the following:
from the wireless interface to a second communication device (Krishnan discloses a system [Figs. 1, 4, 7] where first mobile device 120 connects to remote network 100, through first wireless interface 110, and also advertises a wireless communication service for allowing tethering, through second wireless interface 130, with second mobile device 140 [Paragraphs 41-43, 66]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) for the purpose of increasing the modes of operation of a mobile system (Krishnan – Paragraph 4).

Regarding claim 27, Geller teaches computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (Figs. 1, 3):
establish a wireless communication link with [(establishing connection between mobile devices 151-153 among access points 105 and gateway 160 [Paragraphs 8-11, 50-52]), the wireless communication link providing the first communication device access to a remote network (purpose of connection of the mobile devices is to access to a remote network [Paragraphs 8-14]);
receive a notification indicating attributes of a [(gateway receives notification of mobile devices’ interface for connection to the remote network comprising quality of service, as attribute, of the mobile devices [Paragraphs 12, 69]. Fig. 3 is actually a diagram for functional attributes in a mobile device [Paragraph 35], thus referring to what a mobile device can offer once it is connected to the remote network); and
monitor for occurrence of wireless communications [(mobile devices notify of the presence of wireless services upon connection to the remote network [Paragraphs 68-69]).
However, Geller does not explicitly mention a first wireless interface of [the second wireless interface.
Krishnan teaches, in a similar field of endeavor of communication systems, the following:
a first wireless interface of [(claim 27 is basically referring to well-known features that current smartphones provide. That is, most of the smartphones, before the filing date of the instant application, connect to a wireless network (first wireless interface) and also connect to local wireless devices such as a router or provide hotspot features. Hence, the mobile devices in Geller would implicitly offer these features. Hence, Krishnan discloses a system [Figs. 1, 4, 7] where first mobile device 120 connects to remote network 100, through first wireless interface 110, and also advertises a wireless communication service for allowing tethering, through second wireless interface 130, with second mobile device 140 [Paragraphs 41-43, 66]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) for the purpose of increasing the modes of operation of a mobile system (Krishnan – Paragraph 4).

Regarding claim 31, Geller further teaches the method as in claim 1 further comprising: receiving the notification over the wireless communication link from the first wireless interface (as in Fig. 1, each of the links are wireless communication links, as communication link 150, thus transferring the notification over these links).

Regarding claim 33, Krishnan further teaches the method as in claim 1, wherein the first communication device is operative to provide a tether wireless communication link from the second wireless interface to a second communication device (tethering service provided by first mobile device 120 to second communication device 140 [Paragraphs 41-43, 66]), the method further comprising: receiving data from the first communication device over the wireless communication link (data transmitted over link 130), the data communicated to the first communication device via a second wireless communication link between the second wireless interface and the second communication device (data from 120 to 140 through 130).

Regarding claim 34, Krishnan further teaches the method as in claim 1, wherein the first communication device serves as a wireless access point to a second communication device via the second wireless interface (mobile device 120 being a hotspot for device 140); and wherein the wireless communication link supports conveyance of data communicated from the second communication device through the first communication device to the remote network (data transmitted from 120 to 140 via 130).

Regarding claim 35, Geller further teaches the method as in claim 12, wherein the attributes of the second wireless interface include a network address assigned to the second wireless interface (each of the interfaces comprises its own network address assigned to it, so a person having ordinary skills in the art would recognize that the second interface also comprises its own network address assigned [Paragraphs 52, 55]).

Regarding claim 36, Kirshnan further teaches the method as in claim 12 further comprising: receiving first data over the first wireless interface from a second communication device (data from 140 to 120); and communicating the first data and second data from the first wireless interface of the first communication device over the first wireless communication link to the gateway (as with the gateway in Geller, the data from links 130 and 110 being provided to external network 100), the second data originating at the second communication device (the data on link 130 being generated at device 140).

Regarding claim 37, Geller further teaches the method as in claim 12, wherein the wireless communication notifies the gateway of the wireless interface associated with the first communication device (as in Fig. 1, each of the links are wireless communication links, as communication link 150, thus letting know the gateway from which interface the mobile device is communicating).

Regarding claim 38, Krishnan further teaches the method as in claim 12, wherein the wireless communication provides notification that the second wireless interface of the first communication device supports a tethering mode in which the second wireless interface of the first communication device provides connectivity to the remote network (tethering service provided by first mobile device 120 to second communication device 140 for connecting to network 100 [Paragraphs 41-43, 66]).

Regarding claim 39, Geller further teaches the method as in claim 1, wherein the notification indicates a name of a wireless network provided by the second wireless interface from the first communication device (since Krishnan provides each of the wireless interfaces for the mobile, Geller provides the name of the wireless network for each of the notifications, as in Fig. 2).

Regarding claim 40, Geller further teaches the method as in claim 39, wherein the notification further indicates a network address assigned to the first wireless interface of the first communication device (each of the interfaces comprises its own network address assigned to it, so a person having ordinary skills in the art would recognize that the second interface also comprises its own network address assigned [Paragraphs 52, 55]).

Claims 2-9, 13-14, 17-24, 28-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Geller (US Patent Application Publication No. 2019/0182763) in view of Krishnan (US Patent Application Publication No. 2018/0199274) and further in view of Yeddala et al. (US Patent Application Publication No. 2017/0181038).

Regarding claim 2, the combination of Geller and Krishnan teaches all the limitations recited in claim 1.
However, the combination of Geller and Krishnan does not explicitly mention in response to detecting the availability of the wireless service advertised via a wireless communication transmitted from the second wireless interface of the first communication device, applying a data rate adjustment to control a rate of conveying communications between the first communication device and the remote network.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
in response to detecting the availability of the wireless service advertised via a wireless communication transmitted from the second wireless interface of the first communication device, applying a data rate adjustment to control a rate of conveying communications between the first communication device and the remote network (for the disclosed system in Fig. 1, when there is a connection to a remote network, by a UE in communication with a router, a bandwidth rate is adjusted, accordingly [Paragraphs 35-37]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by adjusting bandwidth (as taught by Yeddala) for the purpose of maintaining bandwidths for the functioning of the system (Yeddala – Paragraph 6).

Regarding claim 3, Yeddala further teaches the method as in claim 2 further comprising: providing a first data rate service from the first communication device to the remote network prior to receiving the wireless communication (during a wireless communication, a data rate is provided for the connection); and providing a second data rate service from the first communication device to the remote network subsequent to receiving the wireless communication indicating the wireless service advertised by the second wireless interface of the first communication device, the second data rate service less than the first data rate service (hence, it is disclosed that bandwidth is increased or decreased as it would be practical for the service provided for the mobile devices [Paragraphs 35-37]. Hence, a person having ordinary skills in the art would recognize that data rate could less than the first data).

Regarding claim 4, the combination of Geller and Krishnan discloses all the limitations recited in claim 1.
However, the combination of Geller and Krishnan does not explicitly mention wherein the attributes of the second wireless interface in the notification include: i) a first unique network address of the first wireless interface, the first unique network address used by the first communication device to establish the wireless communication link, and ii) a second unique network address assigned to the second wireless interface of the first communication device to wirelessly communicate data from the first communication device to a second communication device.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
wherein the attributes of the second wireless interface in the notification include: i) a first unique network address of the first wireless interface, the first unique network address used by the first communication device to establish the wireless communication link, and ii) a second unique network address assigned to the second wireless interface of the first communication device to wirelessly communicate data from the first communication device to a second communication device (for each of the wireless communications in the system a specific address is assigned [Paragraphs 35-37]. Thus, a person having ordinary skills in the art would recognize that first and second unique network address are assigned).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by assigning network addresses (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 5, the combination of Geller and Krishnan discloses all the limitations recited in claim 1.
However, the combination of Geller and Krishnan does not explicitly mention in response to receiving a wireless communication transmitted from the second wireless interface of the first communication device indicating the availability of the wireless service, communicating a message from a gateway to a communication management resource, the message indicating operation of the first communication device as a wireless service provider.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
in response to receiving a wireless communication transmitted from the second wireless interface of the first communication device indicating the availability of the wireless service, communicating a message from a gateway to a communication management resource, the message indicating operation of the first communication device as a wireless service provider (in Fig. 2, a message from gateway is forwarded to bandwidth manager at step 214, wherein said message is about service profile).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan)  by communicating a message to a wireless service provider (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 6, Yeddala further teaches the method as in claim 5 further comprising: in response to communicating the message from the gateway, receiving a command controlling a data rate between the first communication device and the remote network (then, based on the forwarded message at step 214, a person having ordinary skills in the art would recognize that the data rate is adjusted [Paragraphs 35-37], as in step 218).

Regarding claim 7, the combination of Geller and Krishnan discloses all the limitations recited in claim 1.
However, the combination of Geller and Krishnan does not explicitly mention wherein monitoring for occurrence of wireless communications from the wireless interface includes: wirelessly transmitting a probe request; and in response to wirelessly transmitting the probe request, receiving a wireless communication from the second wireless interface of the first communication device, the wireless communication being a probe response.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
wherein monitoring for occurrence of wireless communications from the wireless interface includes: wirelessly transmitting a probe request; and in response to wirelessly transmitting the probe request, receiving a wireless communication from the second wireless interface of the first communication device, the wireless communication being a probe response (association request frames are transmitted, and response frames are received in the wireless communication [Paragraph 28], where a person having ordinary skills in the art would recognize that request and response frames are actually probes request and probe response).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan)  by communicating a probe request (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 8, the combination of Geller and Krishnan discloses all the limitations recited in claim 1.
However, the combination of Geller and Krishnan does not explicitly mention via the notification, receiving a unique network address assigned to second the wireless interface of the first communication device.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
via the notification, receiving a unique network address assigned to second the wireless interface of the first communication device (for each of the wireless communications in the system a specific address is assigned [Paragraphs 35-37]. Thus, a person having ordinary skills in the art would recognize that first and second unique network address are assigned).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by assigning network addresses (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 9, Geller further teaches the method as in claim 8 further comprising: receiving the notification over the wireless communication link from the first communication device (as in Fig. 1, each of the links are wireless communication links, as communication link 150, thus transferring the notification over these links).

Regarding claim 13, the combination of Geller and Krishnan discloses all the limitations recited in claim 12.
However, the combination of Geller and Krishnan does not explicitly mention in response to transmitting the wireless communication from the second wireless interface: i) receiving a communication from a second communication device; and ii) establishing a second wireless communication link, the second wireless communication link established between the second wireless interface of the first communication device and the second communication device.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
in response to transmitting the wireless communication from the second wireless interface: i) receiving a communication from a second communication device; and ii) establishing a second wireless communication link, the second wireless communication link established between the second wireless interface of the first communication device and the second communication device (for each of the wireless communications in the system a specific address is assigned [Paragraphs 35-37]. Thus, a person having ordinary skills in the art would recognize that first and second unique network address are assigned).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 14, Yeddala further teaches the method as in claim 13 further comprising; at the first communication device, receiving data wirelessly communicated from the second communication device over the second wireless communication link; and from the first communication device, communicating the data over the first wireless communication link through the gateway to the remote network (in Fig. 2, a message from gateway is forwarded to bandwidth manager at step 214, wherein said message is about service profile).

Regarding claim 17, the combination of Geller and Krishnan teaches all the limitations recited in claim 16.
However, the combination of Geller and Krishnan does not explicitly mention wherein the gateway hardware is further operative to: in response to detecting the availability of the wireless service advertised via a wireless communication transmitted from the wireless interface of the first communication device, apply a data rate adjustment to communications between the first communication device and the remote network through the gateway hardware.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
wherein the gateway hardware is further operative to: in response to detecting the availability of the wireless service advertised via a wireless communication transmitted from the wireless interface of the first communication device, apply a data rate adjustment to communications between the first communication device and the remote network through the gateway hardware (for the disclosed system in Fig. 1, when there is a connection to a remote network, by a UE in communication with a router, a bandwidth rate is adjusted, accordingly [Paragraphs 35-37]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by adjusting bandwidth (as taught by Yeddala) for the purpose of maintaining bandwidths for the functioning of the system (Yeddala – Paragraph 6).

Regarding claim 18, Yeddala further teaches the system as in claim 17, wherein the gateway hardware is further operative to: provide a first data rate service over the wireless communication link prior to receiving the wireless communication (during a wireless communication, a data rate is provided for the connection); and provide a second data rate service over the wireless communication link subsequent to receiving the wireless communication indicating the wireless service advertised by the wireless interface of the first communication device, the second data rate service less than the first data rate service (hence, it is disclosed that bandwidth is increased or decreased as it would be practical for the service provided for the mobile devices [Paragraphs 35-37]. Hence, a person having ordinary skills in the art would recognize that data rate could less than the first data).

Regarding claim 19, the combination of Geller and Krishnan discloses all the limitations recited in claim 16.
However, the combination of Geller and Krishnan does not explicitly mention wherein the attributes of the wireless interface include: i) a first unique network address used by the first communication device to establish the wireless communication link, and ii) a second unique network address assigned to the wireless interface to wirelessly communicate data to the second communication device.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
wherein the attributes of the wireless interface include: i) a first unique network address used by the first communication device to establish the wireless communication link, and ii) a second unique network address assigned to the wireless interface to wirelessly communicate data to the second communication device (for each of the wireless communications in the system a specific address is assigned [Paragraphs 35-37]. Thus, a person having ordinary skills in the art would recognize that first and second unique network address are assigned).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by assigning network addresses (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 20, the combination of Geller and Krishnan discloses all the limitations recited in claim 16.
However, the combination of Geller and Krishnan does not explicitly mention in response to receiving a wireless communication transmitted from the wireless interface of the first communication device indicating the availability of the wireless service, communicate a message from the gateway hardware to a communication management resource, the message indicating operation of the first communication device as a wireless service provider.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
in response to receiving a wireless communication from the wireless interface of the first communication device indicating the availability of the wireless service, communicate a message from the gateway hardware to a communication management resource, the message indicating operation of the first communication device as a wireless service provider (in Fig. 2, a message from gateway is forwarded to bandwidth manager at step 214, wherein said message is about service profile).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by communicating a message to a wireless service provider (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 21, Yeddala further teaches the system as in claim 20, wherein the gateway hardware is further operative to: Docket No.: CHTR-2021-9 -35- in response to communicating the message from the gateway, receive a command controlling bandwidth provided to the first communication device to access the remote network (then, based on the forwarded message at step 214, a person having ordinary skills in the art would recognize that the data rate is adjusted [Paragraphs 35-37], as in step 218).

Regarding claim 22, the combination of Geller and Krishnan discloses all the limitations recited in claim 16.
However, the combination of Geller and Krishnan does not explicitly mention wirelessly transmit a probe request; and receive a wireless communication from the wireless interface of the first communication device, the wireless communication being a probe response.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
wirelessly transmit a probe request; and receive a wireless communication from the wireless interface of the first communication device, the wireless communication being a probe response (association request frames are transmitted, and response frames are received in the wireless communication [Paragraph 28], where a person having ordinary skills in the art would recognize that request and response frames are actually probes request and probe response).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by communicating a probe request (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 23, the combination of Geller and Krishnan discloses all the limitations recited in claim 16.
However, the combination of Geller and Krishnan does not explicitly mention via the notification, receive a unique network address assigned to the wireless interference of the first communication device.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
via the notification, receive a unique network address assigned to the wireless interference of the first communication device (for each of the wireless communications in the system a specific address is assigned [Paragraphs 35-37]. Thus, a person having ordinary skills in the art would recognize that first and second unique network address are assigned).
second wireless interface 130, with second mobile device 140 [Paragraphs 41-43, 66]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by assigning network addresses (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Regarding claim 24, Geller further teaches the system as in claim 23, wherein the gateway hardware is further operative to: receive the notification over the wireless communication link (as in Fig. 1, each of the links are wireless communication links, as communication link 150, thus transferring the notification over these links).

Regarding claim 28, Geller teaches a method (Figs. 1, 3) comprising:
establishing a wireless communication link between a gateway and a first communication device (establishing connection between mobile devices 151-153 among access points 105 and gateway 160 [Paragraphs 8-11, 50-52]), the gateway providing the first communication device access to a remote network (purpose of connection of the mobile devices is to access to a remote network [Paragraphs 8-14]);
monitoring operation of the first communication device (mobile devices notify of the presence of wireless services upon connection to the remote network [Paragraphs 68-69]); and
in response to detecting that the first communication device implements a wireless interface supporting a tethering mode (since the mobile devices 151-153 are able to connect to a remote network, a person having ordinary skills in the art would recognize that said connection to a remote network is actually a tethering process) [.
However, Geller does not explicitly mention:
a) in which the first communication device provides a tether wireless communication link to a second mobile communication device,
b) adjusting a bandwidth rate of communications provided between the first communication device through the gateway to the remote network.
Krishnan teaches, in a similar field of endeavor of communication systems, the following:
a) in which the first communication device provides a tether wireless communication link to a second mobile communication device (Krishnan discloses a system [Figs. 1, 4, 7] where first mobile device 120 connects to remote network 100, through first wireless interface 110, and also advertises a wireless communication service for allowing tethering, through second wireless interface 130, with second mobile device 140 [Paragraphs 41-43, 66]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) for the purpose of increasing the modes of operation of a mobile system (Krishnan – Paragraph 4).
But, the combination of Geller and Krishnan does not explicitly mention:
b) adjusting a bandwidth rate of communications provided between the first communication device through the gateway to the remote network.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
b) adjusting a bandwidth rate of communications provided between the first communication device through the gateway to the remote network (for the disclosed system in Fig. 1, when there is a connection to a remote network, by a UE in communication with a router, a bandwidth rate is adjusted, accordingly [Paragraphs 35-37]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by adjusting bandwidth (as taught by Yeddala) for the purpose of maintaining bandwidths for the functioning of the system (Yeddala – Paragraph 6).

Regarding claim 29, Yeddala further teaches the method as in claim 28 further comprising: providing a first data rate service to the first communication device to access the remote network prior to detecting that the first communication device implements the tethering mode (during a wireless communication, a data rate is provided for the connection); providing a second data rate service to the first communication device to access the remote network subsequent to detecting that the first communication device implements the wireless interface supporting the tethering mode to the second mobile communication device (hence, it is disclosed that bandwidth is increased or decreased as it would be practical for the service provided for the mobile devices [Paragraphs 35-37]. Hence, a person having ordinary skills in the art would recognize that data rate could less than the first data).

Regarding claim 30, Geller further teaches the method as in claim 28 further comprising: detecting that the first communication device implements the wireless interface supporting the tethering mode in response to receiving a wireless communication transmitted from the wireless interface of the first communication device indicating the availability of the wireless service (mobile devices notify of the presence of wireless services upon connection to the remote network [Paragraphs 68-69]; then, since the mobile devices 151-153 are able to connect to a remote network, a person having ordinary skills in the art would recognize that the tethering mode is implemented once the mobile device notifies of the availability of the remote network).

Regarding claim 32, the combination of Geller and Krishnan the combination of Geller and Krishnan discloses all the limitations recited in claim 1.
However, the combination of Geller and Krishnan does not explicitly mention adjusting an amount of bandwidth allocated to communicate over the wireless communication link in response to detecting the wireless communications transmitted from the second wireless interface advertising availability of the wireless service provided by the first communication device.
Yeddala teaches, in a similar field of endeavor of communication systems, the following:
adjusting an amount of bandwidth allocated to communicate over the wireless communication link in response to detecting the wireless communications transmitted from the second wireless interface advertising availability of the wireless service provided by the first communication device (for the disclosed system in Fig. 1, when there is a connection to a remote network, by a UE in communication with a router, a bandwidth rate is adjusted, accordingly [Paragraphs 35-37]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by assigning network addresses (as taught by Yeddala) for the purpose of maintaining specific connection on the system (Yeddala – Paragraph 6).

Claims 10-11, 15, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geller (US Patent Application Publication No. 2019/0182763) in view of Krishnan (US Patent Application Publication No. 2018/0199274) and further in view of Zhou et al. (US Patent Application Publication No. 2016/0127883).

Regarding claim 10, the combination of Geller and Krishnan discloses all the limitations recited in claim 1.
However, the combination of Geller and Krishnan does not explicitly mention receiving a time value; detecting a condition in which the second wireless interface of the first communication device does not advertise the availability of the wireless service from the second wireless interface for a duration of time greater than the time value; and in response to detecting the condition, applying a data rate adjustment to communications between the first communication device and the remote network.
Zhou teaches, in a similar field of endeavor of communication systems, the following:
receiving a time value; detecting a condition in which the second wireless interface of the first communication device does not advertise the availability of the wireless service from the second wireless interface for a duration of time greater than the time value; and in response to detecting the condition, applying a data rate adjustment to communications between the first communication device and the remote network (for the disclosed system, data rate is adjusted when services, by a mobile device, are not being offered for a period of time greater than an initial time [Paragraphs 21, 22, 25, 40, 44, 43, 48, 53, 64]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by adjusting data rate through the no advertising of service during a period of time (as taught by Zhou) for the purpose of reducing the consumption of data resources (Zhou – Paragraph 5).

Regarding claim 11, Zhou further teaches the method as in claim 10 further comprising: providing a first data rate service over the wireless communication link prior to detecting the condition; and providing a second data rate service over the wireless communication link subsequent to detecting the condition, the second data rate service greater than the first data rate service (then, based on the advertising of services, the data rate is adjusted, where the data rate adjustment is increased or decreased, accordingly [Paragraphs 21, 22, 25, 40, 44, 43, 48, 53, 64]).

Regarding claim 15, Zhou further teaches the method as in claim 12 further comprising: in response to receiving a probe request, transmitting a wireless communication from the wireless interface of the first communication device, the wireless communication being a probe response (association request frames are transmitted, and response frames are received in the wireless communication [Paragraph 38], where a person having ordinary skills in the art would recognize that request and response frames are actually probes request and probe response).

Regarding claim 25, the combination of Geller and Krishnan discloses all the limitations recited in claim 16.
However, the combination of Geller and Krishnan does not explicitly mention receive a time value; detect a condition in which the wireless interface of the first communication device does not advertise the availability of the wireless service for a duration of time as specified by the time value; and in response to detecting the condition, apply a data rate adjustment to the wireless communication link.
Zhou teaches, in a similar field of endeavor of communication systems, the following:
receive a time value; detect a condition in which the wireless interface of the first communication device does not advertise the availability of the wireless service for a duration of time as specified by the time value; and in response to detecting the condition, apply a data rate adjustment to the wireless communication link (for the disclosed system, data rate is adjusted when services, by a mobile device, are not being offered for a period of time greater than an initial time [Paragraphs 21, 22, 25, 40, 44, 43, 48, 53, 64]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Geller) by implementing first and second wireless interfaces, thus advertising the availability of wireless service (as taught by Krishnan) by adjusting data rate through the no advertising of service during a period of time (as taught by Zhou) for the purpose of reducing the consumption of data resources (Zhou – Paragraph 5).

Regarding claim 26, Zhou further teaches the system as in claim 25, wherein the gateway hardware is further operative to: provide a first data rate service over the wireless communication link prior to detecting the condition; and provide a second data rate service over the wireless communication link subsequent to detecting the condition, the second data rate service greater than the first data rate service (then, based on the advertising of services, the data rate is adjusted, where the data rate adjustment is increased or decreased, accordingly [Paragraphs 21, 22, 25, 40, 44, 43, 48, 53, 64]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633